UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2388


CINDY B. HUNT,

                 Plaintiff - Appellant,

          v.

BRANCH BANKING & TRUST COMPANY; DANNY FOGLE; CATHY LAMBERT;
JUDY TEAL; KACI SANSBERRY; MARK BOOZ; DAVID CRAVEN,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:09-cv-02151-JMC)


Submitted:   April 24, 2012                     Decided:   May 16, 2012


Before WYNN and     DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cindy B. Hunt, Appellant Pro Se.      Steven Barry Licata, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cindy B. Hunt filed suit against the Branch Banking &

Trust Company (“Bank”) and individual Bank employees, alleging

false entry in a bank statement under 18 U.S.C. § 1005 (2002),

computer fraud under 18 U.S.C. § 1030 (2008), and violation of

privacy under 15 U.S.C. §§ 6801-6809 (2010), as well as numerous

state law claims.          The district court granted Defendants’ motion

to dismiss Hunt’s Second Amended Complaint, and denied Hunt’s

subsequent       motion    to    alter     or    amend   its     judgment.    Hunt      now

appeals.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm.

            Hunt first challenges the district court’s denial of

her motion to alter or amend its judgment.                     We review the denial

of a Fed. R. Civ. P. 59 motion to alter or amend a judgment for

abuse of discretion.            Sloas v. CSX Transp., Inc., 616 F.3d 380,

388 (4th Cir. 2010).            The district court “necessarily abuses its

discretion when it makes an error of law.”                       Id.   (citing Wolfe

v. Johnson, 565 F.3d 140, 160 (4th Cir. 2009)).                         “[T]here are

three     grounds       for     amending        an   earlier     judgment:        (1)   to

accommodate an intervening change in controlling law; (2) to

account    for    new     evidence   not        available   at    trial;     or   (3)   to

correct a clear error of law or prevent manifest injustice.”

Pacific Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998) (citation omitted).

                                            2
               On     appeal,       Hunt   fails     to   highlight         a    change     in

controlling law, present new evidence, or identify a clear error

of law.       Although Hunt contends that the district court erred in

failing to analyze her Rule 59(e) motion under Fed. R. Civ. P.

60(b) or Fed. R. Civ. P. 60(d)(3) based upon excusable neglect

and fraud on the court, we find that Hunt would not have been

entitled to relief under Rule 60(b) or 60(d).                         Accordingly, the

district court did not abuse its discretion in denying Hunt’s

motion to alter or amend judgment.

               Hunt next asserts that the district court erroneously

declined to exercise supplemental jurisdiction over Hunt’s state

law claim for violation of privacy under S.C. Code Ann. §§ 37-

20-110    to    37-20-200        (2008)      after     dismissing     all       claims    over

which    it     had       original    jurisdiction.            We   review      a   district

court’s decision declining to exercise supplemental jurisdiction

over    state       law    claims    for   abuse     of   discretion.            Jordahl    v.

Democratic Party of Va., 122 F.3d 192, 203 (4th Cir. 1997); see

also    Shanaghan         v.   Cahill,     58 F.3d 106,    110   (4th       Cir.    1995)

(“[T]rial courts enjoy wide latitude in determining whether or

not to retain jurisdiction over state claims when federal claims

have been extinguished.”).                   If a district court has original

jurisdiction          over      a    civil      action,     it      shall        also     have

supplemental jurisdiction over all other claims that form part

of the same case or controversy.                       28 U.S.C. § 1367(a) (2000).

                                                3
However, the district court may decline to exercise supplemental

jurisdiction over a claim if the court has dismissed all claims

over    which      it    had      original      jurisdiction.          28   U.S.C.

§ 1367(c)(3).

              In the interest of avoiding “[n]eedless decisions of

state law,” the Supreme Court has stated that, when “federal

claims are dismissed before trial . . . state claims should be

dismissed as well.”            United Mine Workers of Am. v. Gibbs, 383
U.S. 715, 726 (1966).             Accordingly, we find that the district

court did not abuse its considerable discretion in declining to

exercise supplemental jurisdiction over Hunt’s state law claim

for violation of privacy.

              Hunt also challenges the district court’s denial of

her Fed. R. Civ. P. 56(h) motions for sanctions.                     We review the

denial of a motion for sanctions for an abuse of discretion.

Miltier v. Beorn, 896 F.2d 848, 855 (4th Cir. 1990).                    On appeal,

Hunt    fails    to     present    factual      allegations    to     support    her

conclusory      statement       that   the      district     court    abused     its

discretion in declining to impose sanctions.                  We therefore find

that the district court did not abuse its discretion in denying

Hunt’s motions for sanctions.

              Based on the foregoing, we affirm the judgment of the

district   court.        We    dispense    with   oral   argument     because    the

facts   and     legal   contentions       are   adequately    presented     in   the

                                           4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5